





CITATION: R. v. Lewis, 2011 ONCA 402



DATE: 20110520



DOCKET: C48384



COURT OF APPEAL FOR ONTARIO



Rosenberg, Lang and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Derek Lewis



Appellant



Michael Dineen, for the appellant



Benita Wassenaar, for the respondent



Heard: May 18, 2011



On appeal from the conviction
          entered by Justice Nancy Mossip of the Superior Court of Justice dated
          January 24, 2008.



APPEAL BOOK ENDORSEMENT



[1]

In our view, this appeal must be allowed.  It was an error to leave for
    the jury as consciousness of guilt that the appellant did not call the police
    or report to the police what had happened.  Leaving aside whether on the facts
    of this case that evidence had any probative value, the direction infringed the
    holding in
R. v. Turcotte
, [2005] 2 S.C.R. 519 at paras. 51 and 56. 
    This is not a proper case to apply the proviso.  The Crowns case was not
    overwhelming and the direction could have impacted on the fairness of the
    trial.

[2]

In fairness to the trial judge, we note that the evidence was led in
    chief from the appellant and no objection was taken to the charge to the jury.

[3]

Accordingly, the appeal is allowed and a new trial ordered.


